NIX, Presiding Judge.
L. T. Spivey, hereinafter referred to as the defendant, was charged by Information filed in the District Court of Garvin County, Oklahoma with the crime of Larceny of Domestic Animals; was tried before a jury, *296found guilty, and the jury assessed the punishment to imprisonment in the State Penitentiary for three years.
From this judgment and sentence the defendant appeals. Petition in Error and casemade were filed in this Court on December 22, 1961, and under the rules of this Court, brief was due to be filed within thirty days thereafter. The case was set for Oral Argument on April 11, 1962, defendant was granted 10 days from that time to file brief, and case was submitted on record. As of this date, no briefs have been filed by either the defendant, or the Attorney General, and no showing made why the brief has not been filed.
There are numerous cases from this Court that rule where a defendant appeals from a judgment of conviction, and no briefs are filed, the Court of Criminal Appeals will examine the evidence to ascertain if it supports the verdict; and examine the Information, instructions excepted to, and the judgment, and if no material error is apparent, the judgment will be affirmed. See Welborn v. State, 95 Okl.Cr. 130, 240 P.2d 1130; and Blair v. State, Okl.Cr., 362 P.2d 469.
After a careful examination of the record, it is readily apparent that there is no fundamental error, and that defendant had a fair and impartial trial.
The judgment and sentence of the trial court is thereby affirmed.
BRETT and BUSSEY, JJ., concur.